In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00152-CR
                                                ______________________________
 
 
                                     RANDI DENISE BRAY,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                            On Appeal from the County Court at Law
                                                              Cass County, Texas
                                                      Trial Court No. CCLM100048
 
                                                                
                                  
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                     MEMORANDUM 
OPINION
 
            Randi
Denise Bray appeals her conviction of guilt for the offense of driving while
intoxicated, a class B misdemeanor.  See Tex.
Penal Code Ann. § 49.04 (Vernon 2003). 
Bray was sentenced to 180 days’ confinement in the county jail and was
fined $2,000.00.  Bray was represented by
different appointed counsel at trial and on appeal.[1]
            Bray’s
attorney on appeal has filed a brief which discusses the record and reviews the
proceedings in detail.  Counsel has thus
provided a professional evaluation of the record demonstrating why, in effect,
there are no arguable grounds to be advanced. 
This meets the requirements of Anders
v. California, 360 U.S. 738 (1967); Stafford
v. State, 813 S.W.2d 503 (Tex. Crim. App. 1981); and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.]
1978).  
            Counsel
mailed a copy of the brief to Bray on February 1, 2011, informing Bray of her
right to file a pro se response and of her right to review the record.  Counsel has also filed a  motion with this Court seeking to withdraw as
counsel in this appeal.  Bray has neither
filed a pro se response, nor has she requested an extension of time in which to
file such a response.  
            We
have determined that this appeal is wholly frivolous.  We have independently reviewed the clerk’s
record and the reporter’s record, and we agree that no arguable issues support
an appeal.  See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App.
2005).  
            In
a frivolous appeal situation, we are to determine whether the appeal is without
merit and is frivolous, and if so, the appeal must be dismissed or affirmed.  See
Anders, 386 U.S. 738.
            We
affirm the judgment of the trial court.[2]
 
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date Submitted:          April
1, 2011
Date Decided:             April
4, 2011
 
Do Not Publish




[1]Bray
also appealed, in companion cause number 06-10-00151-CR, opinion issued on
March 22, 2011, her conviction of guilt for the offense of evading arrest in a
motor vehicle and resulting sentence of two years in the state-jail division of
the Texas Department of Criminal Justice. 
Both sentences are to run concurrently.


[2]Since
we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case.  No substitute counsel will be appointed.  Should appellant wish to seek further review
of this case by the Texas Court of Criminal Appeals, appellant must either
retain an attorney to file a petition for discretionary review or appellant must
file a pro se petition for discretionary review.  Any petition for discretionary review must be
filed within thirty days from the date of either this opinion or the last
timely motion for rehearing that was overruled by this Court.  See
Tex. R. App. P. 68.2.  Any petition for discretionary review must be
filed with this Court, after which it will be forwarded to the Texas Court of
Criminal Appeals along with the rest of the filings in this case.  See
Tex. R. App. P. 68.3.  Any petition for discretionary review should
comply with the requirements of Rule 68.4 of the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 68.4.